Exhibit 10.1

AMENDMENT NO. 2 TO CONSULTING AGREEMENT

This Amendment No. 2 (the “Amendment”) to that certain Consulting Agreement,
effective June 1, 2011 and amended effective October 1, 2012 (the “Consulting
Agreement”), by and between EnteroMedics Inc., a Delaware corporation
(“EnteroMedics”), and Anthony (Tony) Jansz (“Consultant”), shall be effective as
of September 1, 2014.

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Consulting Agreement.

WHEREAS, EnteroMedics desires Consultant to devote additional time and services
between October 1, 2012 and April 30, 2015 toward completing Duties assigned to
Consultant pursuant to the Consulting Agreement;

WHEREAS, as compensation for Consultant’s additional time and services to be
provided between October 1, 2012 and April 30, 2015, EnteroMedics desires to
adjust Consultant’s cash compensation during such period and award Consultant
additional stock option grants; and

WHEREAS, to reflect the foregoing EnteroMedics and Consultant desire to amend
Section 3 of the Consulting Agreement;

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, EnteroMedics and Consultant agree as follows:

1. Effective September 1, 2014, Section 3 of the Consulting Agreement shall be
amended and restated in its entirety to read:

“3. Compensation: For the period beginning on October 1, 2012 and ending on
April 30, 2015, EnteroMedics will pay Consultant $12,000 AUD a month for
consulting services rendered pursuant to this Agreement. For all other periods,
EnteroMedics will pay Consultant $8,000 AUD a month for consulting services
rendered pursuant to this Agreement. Consultant has previously been granted
three stock option grants under this Agreement as follows:

 

  I. 50,000 shares that vest at approximately 1,041 shares per month for four
years starting on July 1, 2011 and ending on June 1, 2015.

 

  II. 75,000 shares, of which 16,667 shares vested on January 22, 2013; 16,667
shares vested on January 22, 2014; and 16,666 shares will vest on January 22,
2015. The remaining 25,000 of such 75,000 shares did not vest as certain
milestones were not achieved.



--------------------------------------------------------------------------------

  III. 100,000 shares, of which 16,667 shares vested on May 31, 2013; 16,667
shares vested on May 31, 2014; 16,666 shares will vest on May 31, 2015; and
25,000 shares shall vest upon the Company successfully obtaining an Item Listing
for the Maestro® Rechargeable System implantation by December 31, 2014. The
remaining 25,000 of such 100,000 shares did not vest as certain milestones were
not achieved.

Consultant will also receive, pending board of director approval, an additional
stock option grant for 25,000 shares that will vest upon the occurrence of both
the development of a reimbursement-focused clinical trial protocol in Australia
and a recommendation to EnteroMedics’ management by Consultant regarding
Australian commercialization by March 31, 2015.

EnteroMedics will reimburse Consultant for reasonable monthly Australian Goods
and Services Tax and actual incidental expenses (with no increase for handling
or other mark-up) incurred in performing this Agreement. Such incidental
expenses shall not exceed $300 per month without EnteroMedics’ prior written
consent. Travel expenses must be approved in advance by EnteroMedics. Consultant
shall provide EnteroMedics with appropriate documentation for tax purposes for
all expenses paid by EnteroMedics. Consultant shall submit monthly invoices for
time and expenses.”

2. As amended hereby, the Consulting Agreement shall continue to be in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the effective date of the Amendment all references in the
Consulting Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder,” or
words of like import referring to the Consulting Agreement shall mean the
Consulting Agreement as amended by this Amendment.

This Amendment is accepted and agreed to as of September 25, 2014.

 

ENTEROMEDICS INC.     CONSULTANT By:  

/s/ Mark Knudson

    By:  

/s/ Anthony Jansz

Printed Name: Mark B. Knudson     Printed Name: Anthony Jansz Title:  
President & CEO     Tax ID:                                  
                                                                